UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6771


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN ARTHUR TAYLOR, JR., a/k/a Pumpkin, a/k/a P,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:04-cr-00227-HEH-1)


Submitted: October 31, 2018                                  Decided: November 5, 2018


Before WILKINSON, DUNCAN, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John Arthur Taylor, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Arthur Taylor, Jr., appeals the district court’s order denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). Taylor, who pleaded guilty to a

drug offense pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, sought relief

under Amendment 782 to the Sentencing Guidelines. For the reasons that follow, we

vacate the court’s order and remand for further proceedings.

       We review de novo the district court’s “ruling as to the scope of its legal authority

under § 3582(c)(2).”    United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).

“[Section] 3582(c)(2) authorizes a district court to reduce a defendant’s sentence if the

defendant ‘has been sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission.’” Hughes v. United

States, 138 S. Ct. 1765, 1775 (2018) (quoting 18 U.S.C. § 3582(c)(2)). “A sentence

imposed pursuant to a [Rule 11(c)(1)(C)] agreement is no exception to the general rule

that a defendant’s Guidelines range is both the starting point and a basis for his ultimate

sentence.” Id. at 1776. Thus, ordinarily, a sentence resulting from a Rule 11(c)(1)(C)

agreement is eligible for reduction under § 3582(c)(2). Id. A defendant is not entitled to

such relief, however, “[i]f the Guidelines range was not a relevant part of the analytic

framework the judge used to determine the sentence or to approve the agreement” or if

the record “clear[ly] demonstrat[es] . . . that the court would have imposed the same

sentence regardless of the Guidelines.” Id. (internal quotation marks omitted).




                                             2
       The district court determined that § 3582(c)(2) relief was unavailable because the

sentencing court 1 sentenced Taylor pursuant to the Rule 11(c)(1)(C) plea agreement, not

the Guidelines range. In reaching this conclusion, the district court applied the rule

established in United States v. Brown, 653 F.3d 337, 340 (4th Cir. 2011), abrogated by

Hughes, 138 S. Ct. at 1775. The district court did not consider Hughes, which issued

shortly before the district court’s order and significantly expanded the circumstances in

which a defendant sentenced pursuant to a Rule 11(c)(1)(C) plea agreement may be

entitled to a sentence reduction under § 3582(c)(2).

       Based on our review of the record, we cannot conclude that the sentencing court

eschewed the Guidelines range in favor of other sentencing factors, as in Koons v. United

States, 138 S. Ct. 1783, 1789 (2018) (“Petitioners’ sentences were not ‘based on’

Guidelines ranges that the sentencing judge discarded in favor of mandatory minimums

and substantial-assistance factors.”). The court and the parties spent a significant portion

of the sentencing hearing discussing the Guidelines range, and the Government

highlighted that the parties’ recommended 240-month sentence fell within the Guidelines

range calculated by the Government. Although other factors may have been relevant, 2

the record does not clearly demonstrate that the Guidelines were irrelevant to the

       1
        Judge James R. Spencer presided over Taylor’s sentencing, but Senior Judge
Henry E. Hudson decided Taylor’s § 3582(c)(2) motion.
       2
         The Government also explained that it forwent a sentencing enhancement under
21 U.S.C. § 851 (2012), in order to avoid the mandatory 10-year term of supervision but
that § 851’s mandatory minimum prison sentence of 240 months informed the 240-month
sentence recommended by the parties.


                                             3
sentencing court’s acceptance of the plea agreement or that the court would have imposed

the same sentence absent the Guidelines. See Hughes, 138 S. Ct. at 1776.

       Accordingly, we vacate the district court’s order and remand for further

proceedings. 3 We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                          VACATED AND REMANDED




       3
          By this disposition, we determine only that Taylor is eligible for relief under
§ 3582(c)(2), not that he is entitled to such relief. We express no opinion on the latter
issue, leaving that for the district court to decide in the first instance.


                                           4